Case 2:19-cv-02141-CAS-JEM Document 14 Filed 05/28/19 Page 1 of 12 Page ID #:94


  1   Howard M. Privette (CA Bar No. 137216)
      privetth@pepperlaw.com
  2   Erica R. Graves (CA Bar No. 301785)
  3   gravese@pepperlaw.com
      PEPPER HAMILTON LLP
  4   350 South Grand Avenue, Suite 3400
      Los Angeles, California 90071
  5   Tel: (213) 928-9800
  6   Darren W. Saunders (pro hac vice forthcoming)
  7   DSaunders@peroffsaunders.com
      Mark I. Peroff (pro hac vice forthcoming)
  8   Mark.Peroff@peroffsaunders.com
      PEROFF SAUNDERS, P.C.
  9   745 Fifth Avenue, Suite 500
 10   New York, New York 10151
      Tel: (646) 898-2052
 11
      Attorneys for Defendants
 12   Easy Spirit, LLC and Marc Fisher, Inc.
 13
 14                        UNITED STATES DISTRICT COURT
 15                      CENTRAL DISTRICT OF CALIFORNIA
 16
 17   SKECHERS U.S.A., INC. and              Case No.: 2:19-cv-02141-CAS-JEM
      SKECHERS U.S.A., INC. II,
 18
                    Plaintiffs,              ANSWER AND AFFIRMATIVE
 19                                          DEFENSES OF DEFENDANT EASY
           v.                                SPIRIT, LLC TO PLAINTIFFS’ FIRST
 20                                          AMENDED COMPLAINT
      EASY SPIRIT, LLC and MARC
 21   FISHER, INC. and Does 1 – 10
      inclusive,
 22
                    Defendants.
 23
 24
 25
 26         Defendant Easy Spirit, LLC (“Easy Spirit” or “Defendant”) for its answer and
 27   affirmative defenses to Plaintiffs’ Skechers U.S.A., Inc. and Skechers U.S.A., Inc. II
 28   (“Skechers” or “Plaintiffs”) First Amended Complaint (“Amended Complaint”)
                                               13
                       EASY SPIRIT, LLC’S ANSWER TO PLAINTIFFS’ COMPLAINT
Case 2:19-cv-02141-CAS-JEM Document 14 Filed 05/28/19 Page 2 of 12 Page ID #:95


  1   hereby provides its response to the Amended Complaint. Defendant has adopted the
  2   headings found in the Amended Complaint for ease of reference. However, to the
  3   extent that such headings themselves contain factual or legal statements, allegations,
  4   or characterizations, Defendant denies those statements, allegations, or
  5   characterizations.
  6
  7                                   NATURE OF ACTION
  8         1.       Defendant lacks knowledge or information sufficient to form a belief as
  9   to the allegations contained in Paragraph 1 of the Amended Complaint, and therefore
 10   denies the same.
 11         2.       Defendant denies that Plaintiffs have trade dress rights in the
 12   configuration of the Skechers brand Go Walk style shoe (the “Go Walk Shoe”).
 13   Defendant lacks knowledge or information sufficient to form a belief as to the
 14   remaining allegations contained in Paragraph 2 of the Amended Complaint, and
 15   therefore denies the same.
 16         3.       Defendant admits that Easy Spirit LLC offers for sale a slip-on shoe
 17   under the Glider name and that the shoe pictured appears to be the Easy Spirit brand
 18   Glider style shoe (“Glider Shoe”). Defendant denies the remaining allegations of
 19   Paragraph 3.
 20         4.       Paragraph 4 of the Amended Complaint contains legal arguments and
 21   other nonfactual allegations to which no response is required. To the extent a
 22   response is required, Defendant admits that this is a purported action for, inter alia,
 23   trade dress infringement. Defendant denies the remaining allegations of Paragraph 4.
 24
 25                                           PARTIES
 26         5.       Defendant lacks knowledge or information sufficient to form a belief as
 27   to the truth of the allegations contained in Paragraph 5 of the Amended Complaint,
 28   and therefore denies the same.

                                                 14
                         EASY SPIRIT, LLC’S ANSWER TO PLAINTIFFS’ COMPLAINT
Case 2:19-cv-02141-CAS-JEM Document 14 Filed 05/28/19 Page 3 of 12 Page ID #:96


  1         6.     Defendant lacks knowledge or information sufficient to form a belief as
  2   to the truth of the allegations contained in Paragraph 6 of the Amended Complaint,
  3   and therefore denies the same.
  4         7.     Defendant admits that its principal place of business is located at 777
  5   West Putnam Ave., Greenwich, Connecticut, 06830 and is a company organized and
  6   existing under the laws of the State of Delaware, but denies the remaining
  7   allegations of Paragraph 7.
  8         8.     Defendant admits that its principal place of business is located at 777
  9   West Putnam Ave., Greenwich, Connecticut, 06830, but denies the remaining
 10   allegations of Paragraph 8.
 11         9.     Defendant lacks knowledge or information sufficient to form a belief as
 12   to the truth of the allegations contained in Paragraph 9 of the Amended Complaint,
 13   and therefore denies the same.
 14
 15                             JURISDICTION AND VENUE
 16         10.    Defendant admits that this Court has subject matter jurisdiction over
 17   Plaintiffs’ Lanham Act claims. Defendant also admits that this Court has
 18   supplemental jurisdiction over Plaintiffs’ state law claims to the extent that the Court
 19   has subject matter jurisdiction over Plaintiffs’ Lanham Act claims. Defendant denies
 20   the remaining allegations of Paragraph 10.
 21         11.    Defendant admits this Court has personal jurisdiction over Defendant
 22   Easy Spirit and that Easy Spirit conducts business and solicits business in California
 23   and in this district. Defendant denies the remaining allegations of Paragraph 11 with
 24   regard to Easy Spirit. Defendant lacks knowledge or information sufficient to form a
 25   belief as to the truth of the allegations contained in Paragraph 11 of the Amended
 26   Complaint with regard to personal jurisdiction over Defendant Marc Fisher, Inc., and
 27   therefore denies the same.
 28   ///

                                               15
                       EASY SPIRIT, LLC’S ANSWER TO PLAINTIFFS’ COMPLAINT
Case 2:19-cv-02141-CAS-JEM Document 14 Filed 05/28/19 Page 4 of 12 Page ID #:97


  1         12.    Defendant admits that venue in this district is proper. The remaining
  2   allegations of Paragraph 12 state a legal conclusion to which no response is required.
  3
  4           ANSWER TO FACTS IN SUPPORT OF SKECHERS’ CLAIM
  5                              GO WALK TRADE DRESS
  6         13.    Defendant lacks knowledge or information sufficient to form a belief as
  7   to the truth of the allegations contained in Paragraph 13 of the Amended Complaint,
  8   and therefore denies the same.
  9         14.    Defendant lacks knowledge or information sufficient to form a belief as
 10   to the truth of the allegations contained in Paragraph 14 of the Amended Complaint,
 11   and therefore denies the same.
 12         15.    Defendant lacks knowledge or information sufficient to form a belief as
 13   to the truth of the allegations contained in Paragraph 15 of the Amended Complaint,
 14   and therefore denies the same.
 15         16.    Defendant lacks knowledge or information sufficient to form a belief as
 16   to the truth of the allegations contained in Paragraph 16 of the Amended Complaint,
 17   and therefore denies the same.
 18         17.    Defendant lacks knowledge or information sufficient to form a belief as
 19   to the truth of the allegations contained in Paragraph 17 of the Amended Complaint,
 20   and therefore denies the same.
 21         18.    Defendant lacks knowledge or information sufficient to form a belief as
 22   to the truth of the allegations contained in Paragraph 18 of the Amended Complaint,
 23   and therefore denies the same.
 24         19.    Defendant lacks knowledge or information sufficient to form a belief as
 25   to the truth of the allegations contained in Paragraph 19 of the Amended Complaint,
 26   and therefore denies the same.
 27   ///
 28   ///

                                              16
                      EASY SPIRIT, LLC’S ANSWER TO PLAINTIFFS’ COMPLAINT
Case 2:19-cv-02141-CAS-JEM Document 14 Filed 05/28/19 Page 5 of 12 Page ID #:98


  1          20.    Defendant lacks knowledge or information sufficient to form a belief as
  2   to the truth of the allegations regarding the competitors of Skechers, and therefore
  3   denies the same. Defendant denies the remaining allegations of Paragraph 20.
  4          21.    Defendant admits that Easy Spirit has options in developing its
  5   footwear products. Defendant denies the remaining allegations of Paragraph 21.
  6          22.    Defendant denies the allegations contained in Paragraph 22 of the
  7   Amended Complaint.
  8          23.    Defendant admits that the Easy Spirit Glider Shoe appears to be shown
  9   in Paragraph 23 of the Amended Complaint. Defendant denies the remaining
 10   allegations of Paragraph 23.
 11          24.    Defendant denies the allegations contained in Paragraph 24 of the
 12   Amended Complaint.
 13          25.    Defendant denies the allegations contained in Paragraph 25 of the
 14   Amended Complaint.
 15          26.    Defendant denies the allegations contained in Paragraph 26 of the
 16   Amended Complaint.
 17          27.    Defendant denies the allegations contained in Paragraph 27 of the
 18   Amended Complaint.
 19
 20                       ANSWER TO FIRST CLAIM FOR RELIEF
 21       [Federal False Designation of Origin & Unfair Competition – 15 U.S.C. §
 22                                          1125(a)]
 23          28.    Defendant repeats and reasserts all responses to Paragraphs 1 through
 24   27 as if fully set forth herein.
 25          29.    Defendant denies the allegations contained in Paragraph 29 of the
 26   Amended Complaint.
 27          30.    Defendant denies the allegations contained in Paragraph 30 of the
 28   Amended Complaint.

                                                17
                        EASY SPIRIT, LLC’S ANSWER TO PLAINTIFFS’ COMPLAINT
Case 2:19-cv-02141-CAS-JEM Document 14 Filed 05/28/19 Page 6 of 12 Page ID #:99


  1         31.    Defendant denies the allegations contained in Paragraph 31 of the
  2   Amended Complaint.
  3         32.    Defendant denies the allegations contained in Paragraph 32 of the
  4   Amended Complaint.
  5         33.    Defendant denies the allegations contained in Paragraph 33 of the
  6   Amended Complaint.
  7         34.    Defendant denies the allegations contained in Paragraph 34 of the
  8   Amended Complaint.
  9         35.    Defendant denies the allegations contained in Paragraph 35 of the
 10   Amended Complaint.
 11         36.    Defendant denies the allegations contained in Paragraph 36 of the
 12   Amended Complaint.
 13         37.    Defendant denies the allegations contained in Paragraph 37 of the
 14   Amended Complaint.
 15         38.    Paragraph 38 of the Amended Complaint contains legal arguments and
 16   other nonfactual allegations to which no response is required. To the extent a
 17   response is required, Defendant denies the allegations of Paragraph 38.
 18         39.    Paragraph 39 of the Amended Complaint contains legal arguments and
 19   other nonfactual allegations to which no response is required. To the extent a
 20   response is required, Defendant denies the allegations of Paragraph 39.
 21         40.    Paragraph 40 of the Amended Complaint contains legal arguments and
 22   other nonfactual allegations to which no response is required. To the extent a
 23   response is required, Defendant denies the allegations of Paragraph 40.
 24         41.    Paragraph 41 of the Amended Complaint contains legal arguments and
 25   other nonfactual allegations to which no response is required. To the extent a
 26   response is required, Defendant denies the allegations of Paragraph 41.
 27   ///
 28   ///

                                               18
                       EASY SPIRIT, LLC’S ANSWER TO PLAINTIFFS’ COMPLAINT
Case 2:19-cv-02141-CAS-JEM Document 14 Filed 05/28/19 Page 7 of 12 Page ID #:100


   1                     ANSWER TO SECOND CLAIM FOR RELIEF
   2                 [Federal Trade Dress Infringement – 15 U.S.C. § 1114]
   3          42.    Defendant repeats and reasserts all responses to Paragraphs 1 through
   4   41 as if fully set forth herein.
   5          43.    Defendant denies the allegations contained in Paragraph 43 of the
   6   Amended Complaint.
   7          44.    Defendant denies the allegations contained in Paragraph 44 of the
   8   Amended Complaint.
   9          45.    Defendant denies the allegations contained in Paragraph 45 of the
  10   Amended Complaint.
  11          46.    Defendant denies the allegations contained in Paragraph 46 of the
  12   Amended Complaint.
  13          47.    Defendant denies the allegations contained in Paragraph 47 of the
  14   Amended Complaint.
  15          48.    Defendant denies the allegations contained in Paragraph 48 of the
  16   Amended Complaint.
  17          49.    Defendant denies the allegations contained in Paragraph 49 of the
  18   Amended Complaint.
  19          50.    Defendant denies the allegations contained in Paragraph 50 of the
  20   Amended Complaint.
  21          51.    Paragraph 51 of the Amended Complaint contains legal arguments and
  22   other nonfactual allegations to which no response is required. To the extent a
  23   response is required, Defendant denies the allegations of Paragraph 51.
  24          52.    Paragraph 52 of the Amended Complaint contains legal arguments and
  25   other nonfactual allegations to which no response is required. To the extent a
  26   response is required, Defendant denies the allegations of Paragraph 52.
  27   ///
  28   ///

                                                 19
                         EASY SPIRIT, LLC’S ANSWER TO PLAINTIFFS’ COMPLAINT
Case 2:19-cv-02141-CAS-JEM Document 14 Filed 05/28/19 Page 8 of 12 Page ID #:101


   1          53.    Paragraph 53 of the Amended Complaint contains legal arguments and
   2   other nonfactual allegations to which no response is required. To the extent a
   3   response is required, Defendant denies the allegations of Paragraph 53.
   4          54.    Paragraph 54 of the Amended Complaint contains legal arguments and
   5   other nonfactual allegations to which no response is required. To the extent a
   6   response is required, Defendant denies the allegations of Paragraph 54.
   7
   8                      ANSWER TO THIRD CLAIM FOR RELIEF
   9                  [Federal Trade Dress Dilution – 15 U.S.C. § 1125(c)]
  10          55.    Defendant repeats and reasserts all responses to Paragraphs 1 through
  11   54 as if fully set forth herein.
  12          56.    Defendant denies the allegations contained in Paragraph 56 of the
  13   Amended Complaint.
  14          57.    Defendant denies the allegations contained in Paragraph 57 of the
  15   Amended Complaint.
  16          58.    Defendant denies the allegations contained in Paragraph 58 of the
  17   Amended Complaint.
  18          59.    Defendant denies the allegations contained in Paragraph 59 of the
  19   Amended Complaint.
  20          60.    Defendant denies the allegations contained in Paragraph 60 of the
  21   Amended Complaint.
  22          61.    Defendant denies the allegations contained in Paragraph 61 of the
  23   Amended Complaint.
  24          62.    Defendant denies the allegations contained in Paragraph 62 of the
  25   Amended Complaint.
  26          63.    Defendant denies the allegations contained in Paragraph 63 of the
  27   Amended Complaint.
  28   ///

                                                 20
                         EASY SPIRIT, LLC’S ANSWER TO PLAINTIFFS’ COMPLAINT
Case 2:19-cv-02141-CAS-JEM Document 14 Filed 05/28/19 Page 9 of 12 Page ID #:102


   1          64.    Paragraph 64 of the Amended Complaint contains legal arguments and
   2   other nonfactual allegations to which no response is required. To the extent a
   3   response is required, Defendant denies the allegations of Paragraph 64.
   4          65.    Paragraph 65 of the Amended Complaint contains legal arguments and
   5   other nonfactual allegations to which no response is required. To the extent a
   6   response is required, Defendant denies the allegations of Paragraph 65.
   7          66.    Paragraph 66 of the Amended Complaint contains legal arguments and
   8   other nonfactual allegations to which no response is required. To the extent a
   9   response is required, Defendant denies the allegations of Paragraph 66.
  10          67.    Paragraph 67 of the Amended Complaint contains legal arguments and
  11   other nonfactual allegations to which no response is required. To the extent a
  12   response is required, Defendant denies the allegations of Paragraph 67.
  13
  14                    ANSWER TO FOURTH CLAIM FOR RELIEF
  15   [Unfair Business Practices - California Business and Professions Code §17200,
  16                                           et seq.]
  17          68.    Defendant repeats and reasserts all responses to Paragraphs 1 through
  18   67 as if fully set forth herein.
  19          69.    Defendant denies the allegations contained in Paragraph 69 of the
  20   Amended Complaint.
  21          70.    Defendant denies the allegations contained in Paragraph 70 of the
  22   Amended Complaint.
  23          71.    Defendant denies the allegations contained in Paragraph 71 of the
  24   Amended Complaint.
  25          72.    Defendant denies the allegations contained in Paragraph 72 of the
  26   Amended Complaint.
  27   ///
  28   ///

                                                 21
                         EASY SPIRIT, LLC’S ANSWER TO PLAINTIFFS’ COMPLAINT
Case 2:19-cv-02141-CAS-JEM Document 14 Filed 05/28/19 Page 10 of 12 Page ID #:103


   1           73.    Paragraph 73 of the Amended Complaint contains legal arguments and
   2    other nonfactual allegations to which no response is required. To the extent a
   3    response is required, Defendant denies the allegations of Paragraph 73.
   4           74.    Defendant denies the allegations contained in Paragraph 74 of the
   5    Amended Complaint.
   6           75.    Defendant denies the allegations contained in Paragraph 75 of the
   7    Amended Complaint.
   8           76.    Defendant denies the allegations contained in Paragraph 76 of the
   9    Amended Complaint.
  10           77.    Paragraph 77 of the Amended Complaint contains legal arguments and
  11    other nonfactual allegations to which no response is required. To the extent a
  12    response is required, Defendant denies the allegations of Paragraph 77.
  13
  14                           ANSWER TO REQUEST FOR RELIEF
  15           Defendant denies that Plaintiffs are entitled to any relief set forth in the
  16    Amended Complaint.
  17
  18                       ANSWER TO DEMAND FOR JURY TRIAL
  19           Defendant states that Plaintiffs’ demand for a jury trial does not require an
  20    admission or denial.
  21
  22                                 AFFIRMATIVE DEFENSES
  23                             FIRST AFFIRMATIVE DEFENSE
  24           The Amended Complaint fails to state a claim upon which relief can be
  25    granted.
  26                           SECOND AFFIRMATIVE DEFENSE
  27           Plaintiffs’ claims are barred, in whole or in part, because the alleged trade
  28    dress is not entitled to protection since it is utilitarian functional.

                                                  22
                          EASY SPIRIT, LLC’S ANSWER TO PLAINTIFFS’ COMPLAINT
Case 2:19-cv-02141-CAS-JEM Document 14 Filed 05/28/19 Page 11 of 12 Page ID #:104


   1                            THIRD AFFIRMATIVE DEFENSE
   2          Plaintiffs’ claims are barred, in whole or in part, because the alleged trade
   3    dress is not entitled to protection since it is aesthetically functional.
   4                           FOURTH AFFIRMATIVE DEFENSE
   5          Plaintiffs’ claims are barred, in whole or in part, because the alleged trade
   6    dress is not entitled to protection since Plaintiffs have failed to enforce its alleged
   7    trade dress rights in the Go Walk Shoe design.
   8                            FIFTH AFFIRMATIVE DEFENSE
   9          Plaintiffs’ claims are barred, in whole or in part, because the alleged trade
  10    dress is not distinctive and has not achieved secondary meaning.
  11                            SIXTH AFFIRMATIVE DEFENSE
  12          Plaintiffs’ claims are barred, in whole or in part, because there is no
  13    likelihood of confusion between the Go Walk Shoe and Glider Shoe.
  14                          SEVENTH AFFIRMATIVE DEFENSE
  15          Plaintiffs’ claims are barred, in whole or in part, by the doctrine of
  16    acquiescence and/or estoppel.
  17                           EIGHTH AFFIRMATIVE DEFENSE
  18          Plaintiffs’ claims are barred by, in whole or in part, by the doctrine of laches.
  19                            NINTH AFFIRMATIVE DEFENSE
  20          Plaintiffs’ claims are barred by, in whole or in part, by the doctrine of waiver.
  21    ///
  22    ///
  23    ///
  24    ///
  25    //
  26    ///
  27    ///
  28    ///
                                                  23
                          EASY SPIRIT, LLC’S ANSWER TO PLAINTIFFS’ COMPLAINT
Case 2:19-cv-02141-CAS-JEM Document 14 Filed 05/28/19 Page 12 of 12 Page ID #:105


   1                           TENTH AFFIRMATIVE DEFENSE
   2          To the extent Plaintiffs have suffered any damages, which Defendant
   3    expressly denies, Plaintiffs have failed to take any steps to mitigate their damages.
   4
   5    Dated: May 28, 2019                    __s/Howard M. Privette_________
                                               Howard M. Privette
   6                                           Erica R. Graves
                                               PEPPER HAMILTON LLP
   7
   8                                           Darren W. Saunders
                                               Mark I. Peroff
   9                                           PEROFF SAUNDERS, P.C.
  10
                                               Attorneys for Defendants
  11                                           Easy Spirit, LLC and Marc Fisher, Inc.
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                 24
                         EASY SPIRIT, LLC’S ANSWER TO PLAINTIFFS’ COMPLAINT
